DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattia (2016/0017775).
	With respect to Claim 1, Mattia teaches a soundproofing device (Figures 1-2 and 4-6, #62, when used to form a portion of inner nacelle #42B or outer nacelle #40B), comprising a Helmholtz resonator including: a wall (67) that forms a Helmholtz resonance chamber (defined by core #68, including chambers #76); and a first opening (one of #70) formed in the wall (67) so as to cause the Helmholtz resonance chamber to communicate with an outside of the Helmholtz resonance chamber (68/76), wherein at least a part of the wall (67) is configured by a sound source member (defined by engine #20 when panel #62 is used to form a portion of inner nacelle #42B) that radiates 
	With respect to Claim 2, Mattia teaches wherein the Helmholtz resonance chamber (68/76) includes a first direction (defined by the vertical direction in Figure 5) and a second direction (defined by the horizontal direction in Figure 5) shorter than the first direction (defined by the vertical direction in Figure 5), and wherein at least one of the one or more partition walls (78) is formed so as to extend in a direction (defined by a horizontal direction so as to connect to an adjacent wall #78) perpendicular to the first direction (defined by the vertical direction in Figure 5).  
	With respect to Claim 4, Mattia teaches wherein the plurality of regions (regions defined by adjacent cells #76) include a first region (defined by one of two complete cells shown in view of Figure 4), and one or a plurality of second regions (defined by one or all of six cell #76 immediately surrounding the cell #76 defining the first region) located outside the first region, and wherein the first region (defined by one of two complete cells shown in view of Figure 4) is wholly covered by the one or a plurality of second regions (all of six cell #76 immediately surrounding the cell #76 defining the first region) with at least one of the one or more partition walls (78) interposed between the first region and the one or a plurality of second regions (clearly seen in Figure 4).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mattia (2016/0017775) in view of Ely (4,291,080).
	With respect to Claim 3, Mattia is relied upon for the reasons and disclosures set forth above.  Mattia further teaches wherein the one or more partition walls (78) include a plurality of partition walls (78).  Mattia fails to explicitly teach wherein the plurality of partition walls are arranged at unequal intervals.  Ely teaches a similar honeycomb panel for use as a resonating liner for a jet engine in the same way as the panel of Mattia, wherein the one or more partition walls (Figure 1, defined by walls forming each of cells #14A/14B/14C) include a plurality of partition walls, and wherein the plurality of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to soundproofing devices are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837